— In a negligence action to recover damages for personal injuries, loss of services, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County, dated January 8, 1971, as, on reargument, adhered to the original decision denying their application for a general preference. Order reversed insofar as appealed from, with one bill of $10 costs and disbursements against respondents jointly, and general preference granted. In view of the uncontradicted claim of the seriousness and permanency of the female plaintiff’s alleged injuries, this case should have been granted a general preference. Rabin, P. J., Hopkins, Munder, Lathams and Shapiro, JJ., concur.